Case 1:20-cv-00818-DDD-JPM Document 8 Filed 09/29/20 Page 1of1PagelID#: 48

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
MELVIN D. SPELLS, CIVIL DOCKET NO. 1:20-CV-0818-P
Petitioner
VERSUS JUDGE DRELL
WARDEN, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

JUDGMENT

For the reasons contained in the Report and Recommendation (ECF No. 7) of
the Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the Petition (ECF No. 1) is hereby DISMISSED for lack
of jurisdiction, WITH PREJUDICE as to the jurisdictional issue, and WITHOUT
PREJUDICE as to the merits of Petitioner’s claim. ye

THUS DONE AND SIGNED in Alexandria, Louisiana, on this Z4 day of
September 2020.

Ao
DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
